Name: Commission Regulation (EC) No 2885/95 of 14 December 1995 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance
 Type: Regulation
 Subject Matter: tariff policy;  overseas countries and territories;  trade;  plant product
 Date Published: nan

 15. 12. 95 PENl Official Journal of the European Communities No L 302/3 COMMISSION REGULATION (EC) No 2885/95 of 14 December 1995 amending Regulation (EEC) No 388/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 388/92 is hereby replaced by the Annex to the present Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Council Regulation (EC) No 2598/95 (2), and in particular Article 2 (6) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91 , the forecast supply balance of cereal products to the FOD for 1995 was established by Commission Regu ­ lation (EEC) No 388/92 (3), as last amended by Regulation (EC) No 2270/95 ; whereas this forecast supply balance for the first half of 1996 should be drawn up ; whereas, subsequendy, Regulation (EEC) No 388/92 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be applicable as from 1 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . P) OJ No L 267, 9 . 11 . 1995, p . 1 . (3) OJ No L 43, 19 . 2. 1992, p. 16. No L 302/4 EN Official Journal of the European Communities 15. 12. 95 ANNEX CEREALS SUPPLY BALANCE FOR THE FOD First half of 1996 (in tonnes) Cereals originating in third countries (ACP/developing countries) or EC Common wheat Durum wheat Barley Maize Durum wheat meal and groats Malt Guadeloupe 45 000 0  8 000  100 Martinique 2 000 0  12 500 770 400 French Guiana 1 000 0 500 1 000   RÃ ©union 18 000 0 15 000 60 000  1 500 Total 66 000 0 15 500 81 500 770 2 000 165 770